DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Application Serial Number (17/366,738), filed July 2, 2021.  As originally filed, Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 23, and 24 of U.S. Patent No. 11,095,942. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is commensurate in scope with Claim 1 of USPAT 11,095,942 because they both substantially recite the language in bold:
at least one circuit in a media presentation and distribution system for rules-based presentation of at least one non-programming media item at a first client device or a second client device that is paired with the first client device, the at least one circuit is configured to:
receive a user request for delivery of programming media content at the first client device,
wherein the user request is generated based on a user input, and
wherein the user request comprises one or more user parameters;
transmit a media stream that comprises the programming media content along with a plurality of identifiers,
wherein the transmitted media stream is based on a programming schedule,
wherein the programming schedule is generated based on the user request, and
wherein the plurality of identifiers associated with the programming media content in the media stream corresponds to a plurality of metadata triggers;
receive a request that includes the one or more user parameters from the first client device,
wherein the request is generated, by the first client device, based on a detection of the plurality of identifiers in the programming media content presented at the first client device;
determine a set of non-programming media items for delivery to the first client device,
wherein the set of non-programming media items are delivered based on the one or more user parameters in the request, at least one targeting parameter, and at least one goal associated with a non-programming media item;
generate rules and constraints information that determines presentation of one or more non-programming media items of the set of non-programming media items;
instruct delivery of the set of non-programming media items and the rules and constraints information, to the first client device;
determine a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items;
present at least one user option of the plurality of user options with an associated non-programming media item of the set of programming media items at an interface of the first client device or the second client device,
wherein each of the plurality of user options is presented based on a different specified rule of the rules and constraints information and a communication range of the second client device with the first client device; and
present a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device,
wherein an action is executed based on the presentation of the remaining part of the media stream at the second client device.
Claim 2 of the instant application is commensurate in scope with Claim 2 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the media stream corresponds to one of an uncompressed linear media stream, an encoded linear media stream, a video on demand (VOD) media stream, a live media stream, and a combination of a linear, a live, or a VOD media stream.
Claim 3 of the instant application is commensurate in scope with Claim 3 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the plurality of identifiers indicate a plurality of insertion points in the programming media content,
wherein the plurality of identifiers are transmitted via at least one of in-stream in the media stream or out-of-band beacons that employ an audio segment, a video segment, or recognizable content that represents the plurality of identifiers.
Claim 4 of the instant application is commensurate in scope with Claim 4 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the set of non-programming media items comprise at least one of graphical content, textual content, video content, animated content, or other digital content presentable on the first client device.
Claim 5 of the instant application is commensurate in scope with Claim 5 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the delivery of the set of non-programming media items and the rules and constraints information is instructed based on a specified format, and
wherein the specified format corresponds to at least one of a hypertext transport protocol (HTTP) Live Streaming (HLS) format, Microsoft smooth streaming, Dynamic Adaptive Streaming over HTTP (DASH), Protected HTTP Dynamic Streaming (PHDS), Protected HTTP Live Streaming (PHLS), real time messaging protocol (RTMP), or a digital streaming protocol.
Claim 6 of the instant application is commensurate in scope with Claim 6 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the rules and constraints information comprises a set of rules, and
wherein the set of rules comprises at least one of a first rule based on which the first client device receives a user input to skip the presentation of a non-programming media item at the first client device, a second rule based on which the non-programming media item is presented for a minimum viewing time after which the at least one user option is enabled for skipping the presentation, a third rule based on which the non-programming media item is presented at the first client device for a cumulative presentation duration, a fourth rule based on which a number of non-programming media items are specified for presentation in a commercial POD, a fifth rule based on which the first client device receives a user input to skip the commercial POD, a sixth rule based on which the first client device receives a user input to select a duration of presentation of the non-programming media item, or an seventh rule based on which the first client device receives a user input to watch a specific number of non-programming media items and collect ad free points based on the specific number of non-programming media items.
Claim 7 of the instant application is commensurate in scope with Claim 7 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the rules and constraints information comprises a set of constraints, and
wherein the set of constraints comprises at least one of a first constraint based on which the at least one user option to skip a non-programming media item is limited by a specific number of skips, a second constraint based on which the at least one user option to skip the non-programming media item is presented till a first non-programming media item is played at the first client device, a third constraint based on which a minimum viewing time for a non-programming media item is selected based on the at least one goal or the at least one targeting parameter, or a fourth constraint based on which the non-programming media item is presented in accordance with an ad inventory, a number of insertion orders, or a length of program in a duration of the programming media content.
Claim 8 of the instant application is commensurate in scope with Claim 8 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the one or more user parameters comprises at least a user-preference, a user profile, a user identifier (ID), a device ID, a historic behavioral pattern, a user location, a time zone, demographic details, or a user intent to engage with a non-programming media item.
Claim 9 of the instant application is commensurate in scope with Claim 9 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the at least one targeting parameter comprises at least a cost per thousand impressions (CPM) for a non-programming media item, or a cost per sale (CPS) for the non-programming media item.
Claim 10 of the instant application is commensurate in scope with Claim 10 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the at least one goal is at least one of a revenue-based goal, an impressions-based goal, or a sales-based goal.
Claim 11 of the instant application is commensurate in scope with Claim 11 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the first client device is content recognition-enabled device, and
wherein a content recognition of the media stream at the first client device identifies at least one of an event opportunity identifying marker or a time code associated with one or more of the set of non-programming media items to present the at least one user option.
Claim 12 of the instant application is commensurate in scope with Claim 12 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the at least one user option is selected after a defined time duration to defer one or more of the set of non-programming media items to the second client device, and
wherein the presentation of the media stream at the first client device is resumed after the deferral of one or more of the set of non-programming media items to the second client device.
Claim 13 of the instant application is commensurate in scope with Claim 13 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the at least one user option corresponds to one of an option to a purchase of a product promoted by a non-programming media item, a reverse bid on the product, a social sharing, or a deferral of the product to the second client device.
Claim 14 of the instant application is commensurate in scope with Claim 14 of USPAT 11,095,942 because they both substantially recite the language in bold:
further configured to enable a trigger element corresponding to one or more of the set of non-programming media items, and
wherein the enabled trigger element is configured to receive a trigger input from a user to avail one or more services associated with one or more of the set of non-programming media items.
Claim 15 of the instant application is commensurate in scope with Claim 15 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the trigger element corresponds to a man-machine interface (MMI) located on a dedicated trigger device or a communication device associated with the first client device.
Claim 16 of the instant application is commensurate in scope with Claim 16 of USPAT 11,095,942 because they both substantially recite the language in bold:
wherein the trigger element corresponds to at least one of a user interface (UI) control presented on the first client device or the second client device, a voice input, a gesture input, a touch input, or an input via an interface that in configured to receive a trigger input from a user to avail one or more services associated with one or more of the set of non-programming media items.
Claim 17 of the instant application is commensurate in scope with Claim 17 of USPAT 11,095,942 because they both substantially recite the language in bold:
periodically update the rules and constraints information for one or more of the set of non-programming media items, based on a modification in the one or more user parameters, and
wherein the presentation of the set of non-programming media items is determined based on at least one of a placement attribute, a behavior attribute, a presentation attribute, one or more user attributes, or an interactivity attribute in the rules and constraints information.
Claim 18 of the instant application is commensurate in scope with Claim 23 of USPAT 11,095,942 because they both substantially recite the language in bold:
at least one circuit in a first client device for rules-based presentation of at least one non-programming media item at the first client device or a second client device paired with the first client device, the at least one circuit is configured to:
detect a plurality of identifiers in programming media content with presentation of the programming media content at the first client device,
wherein the programming media content is in a media stream received based on a user request from a media presentation and distribution system;
transmit a request to the media presentation and distribution system to deliver a set of non-programming media items to the first client device,
wherein the request is transmitted based on the detection of the plurality of identifiers with the presentation of the programming media content at the first client device;
receive a set of non-programming media items along with rules and constraints information for one or more of the set of non-programming media items,
wherein the set of non-programming media items is received based on the transmitted request to the media presentation and distribution system;
insert the set of non-programming media items in the programming media content based on the rules and constraints information;
determine a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items;
present at least one user option of the plurality of user options with an associated non-programming media item of the set of non-programming media items at an interface of the first client device or the second client device,
wherein each of the plurality of user options is presented based on a different specified rule of the rules and constraints information and a communication range of the second client device with the first client device, and
wherein the at least one user option for one or more of the set of non-programming media items is presented based on the rules and constraints information for one or more of the set of non-programming media items;
present a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device; and
execute an action based on the presentation of the remaining part of the media stream at the second client device to provide a seamless view of the programming media content at the first client device and increase a likelihood of a user engagement with the one or more of the set of non-programming media items.
Claim 19 of the instant application is commensurate in scope with Claim 24 of USPAT 11,095,942 because they both substantially recite the language in bold:
transmit a user request for delivery of the programming media content at the first client device, wherein the user request comprises at least one user parameter, and wherein the interface is at least one of a display, a speaker, or a man-machine interface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stern et al. (US 2014/0020017 A1 “Stern”) in view of Ivy et al. (US 2013/0263182 A1 “Ivy”) in view of Lewis et al. (US 2016/0077710 A1 “Lewis”).
In regards to Claim 1, Stern teaches a system (generally shown in Fig. 2, as introduced in [0090]), comprising:
a memory for storing instructions (hardware and software for performing functions of system components, as described in [0101,0172]); and
a processor for executing the instructions to perform operations (operations of Network Server Device 202 in conjunction with CPE 206, as described in [0092,0096,0172]), the operations comprising:
receiving a user request for delivery of programming media content at a first client device (user request of primary content, as described in [0138]),
wherein the user request comprises one or more user parameters (CPE request for content including cookie information, as described in [0092,0093]);
transmitting a media stream that comprises the programming media content along with a plurality of identifiers (receiving program stream at user premises per Step 404 of Fig. 4, as described in [0115] including a plurality of watermarks, as described in [0104]);
receiving a request that includes the one or more user parameters from the first client device (extracted watermarks formatted with CPE ID, as described in [0118]),
wherein the request is generated, by the first client device, based on a detection of the plurality of identifiers in the programming media content presented at the first client device (Server 202 receiving watermarks formatted with CPE information per Step 410, as described in [0119]);
determining a set of non-programming media items for delivery to the first client device (operations of Processor 604 of Fig. 6 in conjunction with Server 202 for implementing an enforcement signal with respect to the delivery of advertisement content to CPE 206, as described in [0092,0093,0172]),
Stern further suggest known techniques for selecting a plurality of secondary content items for insertion into a program stream (operations of AMS, as described in [0095,0113,0150]).  However, Stern does not describe the technique in sufficient detail as to demonstrate:
wherein the set of non-programming media items are delivered based on the one or more user parameters in the request, a targeting parameter, and a goal associated with a non-programming media item;
determining a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items;
presenting a user option of the plurality of user options with an associated non-programming media item of the set of programming media items at an interface of the first client device or a second client device that is paired with the first client device.
In a similar field of invention, Ivy teaches a method and system for generating and delivering customized additional content with video advertisements in a video segment (Abstract).  Ivy further discloses:
wherein the set of non-programming media items are delivered based on the one or more user parameters in the request, a targeting parameter, and a goal associated with a non-programming media item (retrieving advertisement content based on provided parameters including demographics at Step 716, as described in [0074]; with further reference to advertising slots and display time period, as described in [0073,0074,0075]);
determining a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items (plurality of options provided to the user including advertisement control and seeing expanded or related content segments, as described in [0148,0151]);
presenting a user option of the plurality of user options with an associated non-programming media item of the set of programming media items at an interface of the first client device or a second client device that is paired with the first client device (menu giving the user the plurality of options, as described in [0148,0150).
Both Stern and Ivy teach similar techniques for delivering targeted advertisement content based on demographic data.  Ivy further discloses a known technique for delivering non-programming media items based on user parameters within a content request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement delivery and control method of Stern to include the non-programming media item delivery technique of Ivy in order to increase the effectiveness of the video advertisement (as Ivy suggest in [0010).
The combination of Stern and Ivy further discloses:
generating rules and constraints information that determines presentation of one or more non-programming media items of the set of non-programming media items (Stern: operations of Server 202 for determining if an enforcement signal is to be generated based on received advertisement ID per Step 410, as described in [0119]);
instructing delivery of the set of non-programming media items and the rules and constraints information, to the first client device (Stern: delivery of advertisement content with designated functionality including enabling or disabling the ability to fast forward or skip as per Steps 412, 414, and 416, as described in [0120]).
However, the combination does not explicitly demonstrate:
presenting a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device; and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device.
In a similar field of invention, Lewis teaches a method and system for continuation of playback of media content by different output devices (Abstract).  In particular, Lewis discloses:
presenting a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device (process of Fig. 3 including presentation of media content stream on a first device at Block 304 and on a second device at Block 324, as described in [0040,0059]); and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device (detection of user device suitable for media content output within a predetermined distance at Block 310, as described in [0055]).
Each of Stern, Ivy, and Lewis teach similar techniques for controlling the playback of content based on parameters of the end user.  Lewis further discloses a known technique for controlling the playback of content between a first and second device of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content playback control technique of Stern and Ivy to include the content transfer technique of Lewis in order to save the end user time, energy, and resources in experiencing media content in a flexible manner between various devices (as Lewis suggest in [0021]).
In regards to Claim 2, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the media stream corresponds to one of an uncompressed linear media stream, an encoded linear media stream, a video on demand (VOD) media stream, a live media stream, and a combination of a linear, a live, or a VOD media stream (Stern: content streams including VOD, as described in [0092]).
In regards to Claim 3, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the plurality of identifiers indicate a plurality of insertion points in the programming media content (Stern: targeted advertisements for inclusion in the program stream based on markers, as described in [0113,0165]),
wherein the plurality of identifiers are transmitted via at least one of in-stream in the media stream or out-of-band beacons that employ an audio segment, a video segment, or recognizable content that represents the plurality of identifiers (Stern: watermarking encoded in-stream, as described in [0106]).
In regards to Claim 4, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the set of non-programming media items comprise graphical content, textual content, video content, animated content, or other digital content presentable on the first client device (Stern: secondary content including advertisements encoded in program stream, as described in [0095]; Ivy: advertisement including video or additional ad object, as described in [0012]).
In regards to Claim 5, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the delivery of the set of non-programming media items and the rules and constraints information is instructed based on a specified format (Stern: transmission taking any number of forms/protocols, as described in [0101]), and
wherein the specified format corresponds to at least one of a hypertext transport protocol (HTTP) Live Streaming (HLS) format, Microsoft smooth streaming, Dynamic Adaptive Streaming over HTTP (DASH), Protected HTTP Dynamic Streaming (PHDS), Protected HTTP Live Streaming (PHLS), real time messaging protocol (RTMP), or a digital streaming protocol (Stern: digital streaming protocol, as described in [0101]).
In regards to Claim 6, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the rules and constraints information comprises a set of rules, and
wherein the set of rules comprises at least one of a first rule based on which the first client device receives a user input to skip the presentation of a non- programming media item at the first client device, a second rule based on which the non-programming media item is presented for a minimum viewing time after which the user option is enabled for skipping the presentation, a third rule based on which the non-programming media item is presented at the first client device for a cumulative presentation duration, a fourth rule based on which a number of non-programming media items are specified for presentation in a commercial POD, a fifth rule based on which the first client device receives a user input to skip the commercial POD, a sixth rule based on which the first client device receives a user input to select a duration of presentation of the non-programming media item, or an seventh rule based on which the first client device receives a user input to watch a specific number of non- programming media items and collect ad free points based on the specific number of non-programming media items (Stern: first rule including enabling user input to skip an advertisement, as described in [0120]).
In regards to Claim 7, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the rules and constraints information comprises a set of constraints (Stern: options for advertisement consumption, as described in [0152]), and
wherein the set of constraints comprises at least one of a first constraint based on which the user option to skip a non-programming media item is limited by a specific number of skips, a second constraint based on which the user option to skip the non-programming media item is presented till a first non-programming media item is played at the first client device, a third constraint based on which a minimum viewing time for a non-programming media item is selected based on the goal or the targeting parameter, or a fourth constraint based on which the non-programming media item is presented in accordance with an ad inventory, a number of insertion orders, or a length of program in a duration of the programming media content (Stern: advertisement credits enabling a specific number of skips, as described in [0152]).
In regards to Claim 8, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the one or more user parameters comprises at least a user-preference, a user profile, a user identifier (ID), a device ID, a historic behavioral pattern, a user location, a time zone, demographic details, or a user intent to engage with a non-programming media item (Stern: cookie information including user preference, as described in [0100]).
In regards to Claim 11, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the first client device is content recognition- enabled device (Stern: PID filter of CPE 206, as described in [0096]), and
wherein a content recognition of the media stream at the first client device identifies at least one of an event opportunity identifying marker or a time code associated with one or more of the set of non-programming media items to present the user option (Stern: watermarks used to identify advertisements, as described in [0096]).
In regards to Claim 12, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the user option is selected after a defined time duration to defer one or more of the set of non-programming media items to the second client device (Stern: delay of advertisement display, as described in [0145]), and
wherein the presentation of the media stream at the first client device is resumed after the deferral of one or more of the set of non-programming media items to the second client device (Stern: user control of advertisement consumption on a mobile device, such as at halftime, as described in [0145,0146]).
In regards to Claim 13, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the user option corresponds to one of an option to a purchase of a product promoted by a non-programming media item, a reverse bid on the product, a social sharing, or a deferral of the product to the second client device (Stern: user consumption of advertisement content on a mobile device, as described in [0145,0146]).
In regards to Claim 14, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the operations further comprising enabling a trigger element corresponding to one or more of the set of non-programming media items (Stern: cue or embedded marker, as described in [0148]), and
wherein the enabled trigger element is configured to receive a trigger input from a user to avail one or more services associated with one or more of the set of non-programming media items (Ivy: user selection action causing corresponding reaction at client device, as described in [0065]).
In regards to Claim 15, the combination of Stern, Ivy, and Lewis teach the system according to claim 14, wherein the trigger element corresponds to a man- machine interface (MMI) located on a dedicated trigger device or a communication device associated with the first client device (Stern: remote control, as described in [0131]; Ivy: touch input, click input, as described in [0076,0085]).
In regards to Claim 16, the combination of Stern, Ivy, and Lewis teach the system according to claim 14, wherein the trigger element corresponds to at least one of a user interface (UI) control presented on the first client device or the second client device, a voice input, a gesture input, a touch input, or an input via an interface that in configured to receive a trigger input from a user to avail one or more services associated with one or more of the set of non-programming media items (Ivy: voice command, as described in [0076]).
In regards to Claim 17, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, wherein the processor is further configured to periodically update the rules and constraints information for one or more of the set of non-programming media items, based on a modification in the one or more user parameters (Stern: Database 204 updated with CPE events related to the consumption of advertisement content, as described in [0098]), and
wherein the presentation of the set of non-programming media items is determined based on at least one of a placement attribute, a behavior attribute, a presentation attribute, one or more user attributes, or an interactivity attribute in the rules and constraints information (Stern: parameters associated with advertisements including version of the ad, context, temporal, as described in [0132] and short version advertisement, as described in [0142]).

In regards to Claim 18, Stern teaches a system (generally shown in Fig. 2, as introduced in [0090]), comprising:
a memory for storing instructions (hardware and software for performing functions of system components, as described in [0101,0172]); and
a processor for executing the instructions to perform operations (operations of Network Server Device 202 in conjunction with CPE 206, as described in [0092,0096,0172]), the operations comprising:
detecting a plurality of identifiers in programming media content with presentation of the programming media content at a first client device (watermarks encoded in content stream, as described in [0094] and detected at CPE, as described in [0096]),
wherein the programming media content is in a media stream received based on a user request from a media presentation and distribution system (CPE request for content transmitted cookie information, as described in [0092,0093]).
Stern further suggest known techniques for selecting a plurality of secondary content items for insertion into a program stream (operations of AMS, as described in [0095,0113,0150]).  However, Stern does not describe the technique in sufficient detail as to demonstrate:
transmitting a request to deliver a set of non-programming media items to the first client device,
wherein the request is transmitted based on the detection of the plurality of identifiers with the presentation of the programming media content at the first client device;
receive a set of non-programming media items along with rules and constraints information for one or more of the set of non-programming media items;
insert the set of non-programming media items in the programming media content based on the rules and constraints information;
determine a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items;
present a user option of the plurality of user options with an associated non- programming media item of the set of non-programming media items at an interface of the first client device or a second client device that is paired with the first client device.
In a similar field of invention, Ivy teaches a method and system for generating and delivering customized additional content with video advertisements in a video segment (Abstract).  Ivy further discloses:
transmitting a request to deliver a set of non-programming media items to the first client device (client device transmission of parameters for request of advertisement at Step 714, as described in [0073]),
wherein the request is transmitted based on the detection of the plurality of identifiers with the presentation of the programming media content at the first client device (retrieving advertisement content based on provided parameters including demographics at Step 716, as described in [0074]; with further reference to advertising slots and display time period, as described in [0073,0074]);
receive a set of non-programming media items along with rules and constraints information for one or more of the set of non-programming media items (server customized ad object at Step 718, as described in [0074]);
insert the set of non-programming media items in the programming media content based on the rules and constraints information (display ad object during video ad at Step 720, as described in [0075]);
determine a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non-programming media items (menu giving the user the plurality of options, as described in [0148,0150]);
present a user option of the plurality of user options with an associated non- programming media item of the set of non-programming media items at an interface of the first client device or a second client device that is paired with the first client device (each of the plurality of options represent a different logical branch which the user must take in order to dispense with the advertisement, as described in [0148,0149]).
Both Stern and Ivy teach similar techniques for delivering targeted advertisement content based on demographic data.  Ivy further discloses a known technique for delivering non-programming media items based on user parameters within a content request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement delivery and control method of Stern to include the non-programming media item delivery technique of Ivy in order to increase the effectiveness of the video advertisement (as Ivy suggest in [0010).
However, the combination does not explicitly demonstrate:
present a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device; and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device.
In a similar field of invention, Lewis teaches a method and system for continuation of playback of media content by different output devices (Abstract).  In particular, Lewis discloses:
present a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device (process of Fig. 3 including presentation of media content stream on a first device at Block 304 and on a second device at Block 324, as described in [0040,0059]); and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device (detection of user device suitable for media content output within a predetermined distance at Block 310, as described in [0055]).
Each of Stern, Ivy, and Lewis teach similar techniques for controlling the playback of content based on parameters of the end user.  Lewis further discloses a known technique for controlling the playback of content between a first and second device of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content playback control technique of Stern and Ivy to include the content transfer technique of Lewis in order to save the end user time, energy, and resources in experiencing media content in a flexible manner between various devices (as Lewis suggest in [0021]).
In regards to Claim 19, the combination of Stern, Ivy, and Lewis teach the system according to claim 18, wherein the processor is further configured to transmit a user request for delivery of the programming media content at the first client device,
wherein the user request comprises a user parameter (Stern: Server 202 receiving watermarks formatted with CPE information per Step 410, as described in [0119]), and wherein the interface is at least one of a display, a speaker, or a man-machine interface (Stern: remote control, as described in [0131]; Ivy: touch input, click input, as described in [0076,0085]).

In regards to Claim 20, Stern teaches a method (Methodology 400 of Fig. 4, as introduced in [0114]), comprising:
receiving a user request for delivery of programming media content at a first client device (user request of primary content, as described in [0138]),
wherein the user request comprises one or more user parameters (CPE request for content including cookie information, as described in [0092,0093]);
transmitting a media stream that comprises the programming media content along with a plurality of identifiers (receiving program stream at user premises per Step 404 of Fig. 4, as described in [0115] including a plurality of watermarks, as described in [0104]);
receiving a request that includes the one or more user parameters from the first client device (extracted watermarks formatted with CPE ID, as described in [0118]),
wherein the request is generated, by the first client device, based on a detection of the plurality of identifiers in the programming media content presented at the first client device (Server 202 receiving watermarks formatted with CPE information per Step 410, as described in [0119]);
determining a set of non-programming media items for delivery to the first client device (operations of Processor 604 of Fig. 6 in conjunction with Server 202 for implementing an enforcement signal with respect to the delivery of advertisement content to CPE 206, as described in [0092,0093,0172]).
Stern further suggest known techniques for selecting a plurality of secondary content items for insertion into a program stream (operations of AMS, as described in [0095,0113,0150]).  However, Stern does not describe the technique in sufficient detail as to demonstrate:
wherein the set of non-programming media items are delivered based on the one or more user parameters in the request, a targeting parameter, and a goal associated with a non-programming media item;
generating rules and constraints information that determines presentation of one or more non-programming media items of the set of non-programming media items;
instructing delivery of the set of non-programming media items and the rules and constraints information, to the first client device;
determining a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non- programming media items;
presenting a user option of the plurality of user options with an associated non- programming media item of the set of programming media items at an interface of the first client device or a second client device that is paired with the first client device.
In a similar field of invention, Ivy teaches a method and system for generating and delivering customized additional content with video advertisements in a video segment (Abstract).  Ivy further discloses:
wherein the set of non-programming media items are delivered based on the one or more user parameters in the request, a targeting parameter, and a goal associated with a non-programming media item (retrieving advertisement content based on provided parameters including demographics at Step 716, as described in [0074]; with further reference to advertising slots and display time period, as described in [0073,0074,0075]);
determining a plurality of user options such that each of the plurality of user options is associated with a different non-programming media item of the set of non- programming media items (plurality of options provided to the user including advertisement control and seeing expanded or related content segments, as described in [0148,0151]);
presenting a user option of the plurality of user options with an associated non- programming media item of the set of programming media items at an interface of the first client device or a second client device that is paired with the first client device (menu giving the user the plurality of options, as described in [0148,0150]).
Both Stern and Ivy teach similar techniques for delivering targeted advertisement content based on demographic data.  Ivy further discloses a known technique for delivering non-programming media items based on user parameters within a content request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement delivery and control method of Stern to include the non-programming media item delivery technique of Ivy in order to increase the effectiveness of the video advertisement (as Ivy suggest in [0010).
The combination of Stern and Ivy further discloses:
generating rules and constraints information that determines presentation of one or more non-programming media items of the set of non-programming media items (Stern: operations of Server 202 for determining if an enforcement signal is to be generated based on received advertisement ID per Step 410, as described in [0119]);
instructing delivery of the set of non-programming media items and the rules and constraints information, to the first client device (Stern: delivery of advertisement content with designated functionality including enabling or disabling the ability to fast forward or skip as per Steps 412, 414, and 416, as described in [0120]).
However, the combination does not explicitly demonstrate:
presenting a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device; and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device.
In a similar field of invention, Lewis teaches a method and system for continuation of playback of media content by different output devices (Abstract).  In particular, Lewis discloses:
presenting a first part of the media stream to the first client device and the remaining part of the media stream to the second client device that is paired with the first client device based on a first user option of the plurality of user options at the first client device (process of Fig. 3 including presentation of media content stream on a first device at Block 304 and on a second device at Block 324, as described in [0040,0059]); and
controlling the presentation of the remaining part of the media stream on the second client device that is paired with the first client device based on a movement of the second client device in a communication range of the second client device with the first client device (detection of user device suitable for media content output within a predetermined distance at Block 310, as described in [0055]).
Each of Stern, Ivy, and Lewis teach similar techniques for controlling the playback of content based on parameters of the end user.  Lewis further discloses a known technique for controlling the playback of content between a first and second device of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content playback control technique of Stern and Ivy to include the content transfer technique of Lewis in order to save the end user time, energy, and resources in experiencing media content in a flexible manner between various devices (as Lewis suggest in [0021]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stern, Ivy, and Lewis in view of Liassides et al. (US 2017/0070789 A1 “Liassides”).
In regards to Claim 9, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, but does not explicitly demonstrate wherein the targeting parameter comprises at least a cost per thousand impressions (CPM) for a non-programming media item, or a cost per sale (CPS) for the non-programming media item.
In a similar field of invention, Liassides teaches a method and system for dynamic video advertisement replacement (Abstract).  Liassides further discloses wherein the targeting parameter comprises at least a cost per thousand impressions (CPM) for a non-programming media item, or a cost per sale (CPS) for the non-programming media item (operations of ATV Manager 305 for associating an expected CPM with an ad spot, as described in [0053]).
Each of Stern, Ivy, and Liassides teach similar techniques for controlling the distribution and display of advertisement content.  Liassides further discloses a known technique for targeting an advertisement spot based on CPM.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content distribution technique of Stern and Ivy to include the CPM targeting technique of Liassides in order to drive higher revenue for the content distribution system (as Liassides suggests in [0092]).
In regards to Claim 10, the combination of Stern, Ivy, and Lewis teach the system according to claim 1, but does not explicitly demonstrate wherein the goal is at least one of a revenue-based goal, an impressions-based goal, or a sales-based goal.
In a similar field of invention, Liassides teaches a method and system for dynamic video advertisement replacement (Abstract).  Liassides further discloses wherein the goal is at least one of a revenue-based goal, an impressions-based goal, or a sales-based goal (impression targets, as described in [0052]).
Each of Stern, Ivy, and Liassides teach similar techniques for controlling the distribution and display of advertisement content.  Liassides further discloses a known technique for targeting an advertisement spot based on an impression goal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content distribution technique of Stern and Ivy to include the impression goal technique of Liassides in order to provide the advertiser with a means for refocusing the advertisement campaign (as Liassides suggests in [0052]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426